Opinion issued April 21, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00111-CV
                          ———————————
                         LAURIE HART, Appellant
                                      V.
                     ROBERT WAYNE HART, Appellee


                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 1999-19162


                         MEMORANDUM OPINION

      Appellant, Laurie Hart, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013),

§ 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme
Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After

being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2